Case 1:20-cv-03409-AT Document 18 Filed 07/02/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
FRANCES KALENDAR, on behalf of DOC #: ———————
herself and all others similarly situated, DATE FILED: __7/2/2020__
Plaintiffs,
-against- 20 Civ. 3409 (AT)
BUTTER LONDON, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On May 11, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by July 1, 2020. ECF No. 7. That submission is now overdue. The parties are
hereby ORDERED to file a joint letter and proposed case management plan by July 6, 2020.

SO ORDERED.

Dated: July 2, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
